Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 1 of 9 PageID# 2177




                                                                                " r iL            E     f1
                            UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                            E       JUN - 6 2019
                                 RICHMOND VIRGINIA                                                       y
                                                                              CLERK, U.S. DIS1 Kiu 1 l-uUKI
 ROBERT DAVID STEELE,

                                 Plaintiff,            17-CV-00601-MHL


                -against-                     INTERVENOR-APPLICANTS FRCP
                                                RULE 15(d)SUPPLEMENT TO
 JASON GOODMAN,                                MOTION FOR LEAVE TO SEEK
                                              INJUNCTIVE RELIEF(ECF NO.101)
                               Defendant.




 INTERVENOR-APPLICANTS FRCP RULE 15(dl SUPPLEMENT TO MOTION FOR
                LEAVE TO SEEK INJUNCTIVE RELIEF(ECF NO. 1011



       D. GEORGE SWEIGERT is seeking the LEAVE OF THE COURT TO SUPPLEMENT

THE MOTION FOR INJUNCTIVE RELIEF(ECF Doc. No. 101 [04/29/2019]) pursuant to Fed.

R. Civ. Proc. Rule 15(d) and Va. Code Ann. § 18.2-500. This is the SECOND such

SUPPLEMENT and augments a previous SUPPLEMENT(ECF Doc. 119 [5/30/2019]).

      Pursuant to Local Rule 83.1(M)I swear that no attorney assisted in the preparation of the
                              J
attached materials. Dated this ^ day of June, 2019.
                                                          Respectfully submitted,




                                                         Pro Se Party D. George Sweigert, c/o
                                                                                  P.O. Box 152
                                                                               Mesa, AZ 85211
                                                                Spoliation-notice@mailbox.org




Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 2 of 9 PageID# 2178




                           This page intentionally left blank




                                           2
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
 Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 3 of 9 PageID# 2179




                                   PROCEDURAL HISTORY

 1.      This supplemental document is filed pursuant to Rule 15(d)ofthe Fed. R. Civ. Proc. It

 supplements the Motion for Injunctive Relief filed on 4/29/2019(ECF Doc. No. 101).

 2.     ECF Doc. no 119,INTERVENOR-APPLICANTS FRCP RULE 15(d)SUPLEMENT,

 was filed 5/31/2019.

 3.      Significant social media revelations by the Defendant(Def) Goodman's former side

 kicks(Quinn Michaels and "KENNEDY"[aka Maureen Shay Mensing]) provide an amazing

 inner look into the operations of the Crowdsource The Truth defamation and smear machine.

                                        INTRODUCTION


 4.     Astounding developments have occurred during the intervening time since the filing of

 the underlying motion on April 29th, 2019(ECF Doc. No, 101)and the first SUPPLEMENT

(ECF. Doc . 119). Two ex-Crowdsoure the Truth(CSTT)whistle-blowers have published video

 content indicating Defendant(Def)Jason Goodman is obsessed with attack videos to create

 fights with others. These events have a direct bearing on matters concerning the Def Goodman

 and his sidekick David Charles Hawkins and their slander, defamation enterprise. Mr, Hawkins

 is just the latest cookie-cutter slander side-kick,just like Quinn Michaels(Korey Atkin)and

 Queen Tut(Susan Holmes).

 5.     The identification of this pattern and practice has been evolving and now evidence paints

^very clear picture of Def Goodman and his use of the latest stooge, straight-man Mr. Hawkins.

 David Charles Hawkins is simply the latest '''researcher''' side-kick who stands in an and acts the

 part of a conspiracy theorist straight man to Def Goodman's pre-arranged social media attack

 commentary.

 6.     Def Goodman used Queen Tut(Susan Holmes)to attack the Plaintiff[Robert David

 Steele], Goodman has used Quinn Michaels and is now using David Charles Hawkins(South

                                                  3
Intervenor-applicant's FRCP 15(d) Supplement to ECF Doc, No. 101
    Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 4 of 9 PageID# 2180




    Surrey, British Columbia, Canada)to attack the undersigned. Goodman's techniques have

    become very predictable in pattern and practice and demonstrates the need to have the

    unprotected speech of David Charles Hawkins curtailed by this Court.

    7.     Both Quinn Michaels and a second ''researcher^'"KENNEDY"(Maureen Shay

    Mensing,[aka Maureen S. Utley] Madison, Wisconsin) have revealed in videos published last

    week that they broke-off their "research" relationship with DefGoodman after they both

    complained about Goodman's constant social media attacks against the undersigned. In fact,

    both have stated in recent video content that while on camera Def Goodman steered even remote

    research topics to implicafrt-the undersigned in crimes and serious ethical breaches.

.   "KENNEDY" has labeled this steering as "stretches of logic". "KENNEDY"and has indicated

    Def Goodman was obsessed with increasing social media attacks against the undersigned,

    whether the Defs insinuations were evidence-based or not.

                                      STATEMENT OF FACTS


    8.     [EXHIBIT ONE]indicates that Quinn Michaels posted a screen shot of"Crowdsource

    The Truth" that was placed on his Patreon.Com showcasing"KENNEDY" as a new CSTT

    "researcher". Also, in[EXHIBIT ONE]is a photograph of social media comments exchanged

    between ICENNEDY, Quinn Michaels, and Def Goodman. "KENNEDY"states in these

    exchanges with Goodman,"[i]n my opinion, you endangered Quinn and his son by choosing to

    focus on the adversarial games with other YouTubers." It has now been stated in video content

    released in the last few days that the undersigned was the object ofthese "adversarial games".

    [EXHIBIT ONE]

    9.     "KENNEDY"(Mensing)openly promoted Quinn Michaels from her residence in

    Wisconsin and was also a possible financial donor. (See Twitter account[EXHIBIT ONE]).



                                                    4
    Intervenor-applicant's FRCP 15(d) Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 5 of 9 PageID# 2181




Examples of content produced by Quinn and endorsed from her Twitter account is contained in

[EXHIBIT TWO].

10.    To understand the back-story, recall Quinn Michael states in commentary of 10/18/2018

on a social media video,"At first I didn't notice, but later when he started getting forceful about

attacking Dave and George [Sweigert] in every broadcast I got the point. Then in the

background he[Goodman] was trying to groom me into recruitment to be in some team of united

front against those guys."[EXHIBIT THREE]. A representative sample of the Quinn Michaels

and Jason Goodman videos is also included in[EXHIBIT THREE].

11.    "KENNEDY"(Mensing)states in the video production entitled,"Afy Response to What's

Wrong with Jason Goodman ofCrowdsource the Truthf published May 30, 2019(Internet URL:

INTERNET URL: https://wvm.youtube.com/watch?v=Woyd4oHCTSg&t=169s).

       02:19           What's wrong with Jason Goodman. Is that he. When Quinn Michaels

       asked him to stop infighting and trashing other YouTubers — Dave Acton in particular -

       and focus on the research and the story he brought to the table, Jason said he would not

       do that and ended a Patreon stream.


       04:44           What's wrong with Jason Goodman is that he became fixated on fighting

       with other YouTubers and using Quinn Michaels research and material to back it up to

       the point of stretching the logic. And,steering conversations continuously and most

       notably to talk about Dave Acton. [EXHIBIT FOUR]

12.    Quinn Michaels(Korey Atkin) amplifies KENNEDY'S observations in his own rebuttal

video entitles,'What's wrong with Jason Goodmanfrom Crowdsource the Truth Kennedy

reviewf May 30,2019(Internet URL: Internet URL:

https://www.youtube.com/watch?v=IF7aUS6A5-I).



                                                 5
Intervenor-applicant's FRCP 15(d)Supplement to EOF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 6 of 9 PageID# 2182




       13:30          But, it went real bad real quick in the background. I mean it went real bad

       real fast after that livestream when I didn't want to fight with Dave Acton and all the

       other YouTubers.


       NOTE: Def Goodman was an active participant in the video live stream chat.

       [EXHIBIT FIVE]

13.    Now that these two whistle-blowers(Quinn and Kennedy)have set the record straight, it

is easier to understanding the tactics ofthe on-going smear campaign created by David Charles

Hawkins and Def Goodman. Mr. Hawkins is desperately dependent on the publicity given to

him by Goodman creating a dependency relationship. Goodman then steers the conversation into

recurring attacks against the undersigned.

14.    The pair simply will not stop disseminating video content that violates the laws of the
                                                                                      ffj
Commonwealth of Virginia and the liberty interests of the undersigned. For example,ft.the

video, entitled,"D/V/SERCO Use a Virtual Reality Death Pool Sports Book to Spot Fix

Paddock's Las Vegas ShootingT\ 5/31/2019, the pair state:

       15:20 HAWKINS: What happens if you lease dark fiber to organized crime groups in

               Chicago and London and Shanghai and wherever in the world. And they have an

               opportunity, when one occurs, for someone - and I am not saying Mr. Sweigert

               did it, but remember Sweigert's skills and professional background include

               describing himself as an ethical hacker. Right.

       15:27 For someone, and I am not saying that Mr. Sweigert did it, but remember,

               Sweigert's skills or professional background include describing himself as an

               ethical hacker. Right.




                                                6
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 7 of 9 PageID# 2183




       15:41 HAWKINS: And checking for vulnerabilities in people's networks and

             presumably if he is truly ethical advising the ethical client 'look you got a back

             door here, you had better close it'. Now there's no guarantee, and I am not an

             expert at this, if Sweigert is as smart as he seems to think he is. What happens if

             he is not a very good ethical hacker.


      22:55 HAWKINS. So, Mr. Sweigert, swatting around as an ethical hacker he would be

             an expert at arranging for the revocation of certificates of the Blue Team

             defenders of American interests, or the public, in Washington or New York. So,

             now,to what extent does that make him culpable - uh, I am not interested in

             crime, at this stage -in guilt or innocence. What I am interested in - and I

             believe is the remedy to bring this show to a grinding halt-is in bring an action

             for wrongful death as a result ofthe negligent, reckless, willful, or fraudulent use

             of patented devices by people who may be over-whelmed. Ifthey are negligent,

             then so be it, we are not accusing them of a crime.


      Caveat: Mr. Hawkins often uses the catch "negligent, reckless, willful and fraudulent"

             (NRWF).


      37:44 HAWKINS. If you zoom in on your collage, you very carefully, we discussed

             that, position the foot of Mr. Sweigert, with his wizard hat, right? And the foot of

             Mr. Sweigert is placed on various components of the federal bridge certification

             authority including and in particular the State of Illinois- a little difficult to see.

             The Department of Justice and Veterans' Affairs.




                                                7

Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 8 of 9 PageID# 2184




        38:22 HAWKINS: A lot of the military however would have come out perhaps

               damaged with P.T.S.D., or scarred, or they can't find a job. But. they have been

               taught in the military how to kill.


        38:33 GOODMAN: Don't we know somebody with P.T.S.D.?


                                    LAW AND ARGUMENT


15.    The defamation, slander and harassment campaign executed by the defendant Goodman

and David Charles Hawkins(commencing 1/1/2019) is merely an extension ofthe activities

initiated by Quiim Michaels a year ago in Mount Shasta(#StopTheSacrifice).. Both of these

CSTT side-kicks(David Charles Hawkins and Quinn Michaels) are working, or have worked, in

close cooperation with the defendant Goodman to disseminate psychologically painful narratives

and memes to place individuals in fear for their life, or great bodily injury.

16.    Similar to the reports ofthe social media gang-stalking suicide ofIsaac Kappy,the Def

Goodman appears to be involved in similar activities to cause significant psychological injury to

the undersigned for the long-term purposes of causing his suicide.

                                                                           MULTI-YEAR SMEAR


                                                                             CAMPAIGN SHOWS


                                                                                    OBSESSION


17.    The intensity, frequency and duration ofDef Goodman's attacks is truly staggering and

indicates an obsession directed at the undersigned.

18.    Practitioners of this type of gang-stalking apparently include the Def Goodman,Quinn

Michaels, and David Charles Hawkins. All these individuals specialize in using fake bona fides

as so-called experts to presentjunk science and evidence oftheir allegations against innocent

people. This has been an on-going and open-ended smear campaign for over a year.

                                                 8
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124 Filed 06/06/19 Page 9 of 9 PageID# 2185




                                        CONCLUSION

19.    For the(1)reasons described above and(2)relying upon the wisdom of this Court to use

its inherent powers to administer justice in an efficient manner; the undersigned PRAYS that the

relief requested in the original MOTION FOR INJUNCTIVE RELIEF(EOF Doc. No. 101) will

be granted.




                             i
Respectfully submitted on this f day of June, 2019                                       _
                                                                 D-4-^
                                                          Pro Se Party D, George Sweigert, c/o
                                                                                  P.O.Box 152
                                                                               Mesa,AZ85211
                                                                Spoliation-notice@mailbox.org




                                               9
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
